DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Preliminary Amendment
This action is responsive to a preliminary amendment filed on 14 March 2022. Claims 9-17 are new and pending in the application; and claims 1-8 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9- is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (WO 2017/196387 A1).

Regarding claim 9, Ye discloses a terminal comprising: 
a processor ([00127] disclosing processor based embodiments; Fig. 10-11, [0081]) that uses, based on configuration information for a physical random access channel (PRACH), a value greater than 139 and less than 839, as a sequence length of a random access preamble ([0039] disclosing preamble sequences are used that can be repeated or truncated to fit into the number of resources that are allocated for the PRACH transmission, or a new set of sequences with desirable lengths can be designed; [0065] a sequence of length 283 is a new sequences of desirable length) on a carrier for which sensing is employed ([0019] disclosing “ Therefore, listen-before-talk (LBT) in the unlicensed spectrum is a mandatory feature in the Release 13 LAA system, which can enable fair coexistence with the incumbent system. LBT is a procedure in which radio transmitters first sense the medium, and transmit only if the medium is sensed to be idle.”), and 
a transmitter that transmits the random access preamble (Fig. 10, UE device 1000; Fig. 11; [0024] disclosing PRACH transmitted in the uplink (UL)).

Regarding claim 11, Ye discloses the terminal according to claim 10, wherein a bandwidth for the random access preamble is wider than 16 MHz ([0020-[0022] and [0026] disclosing a 20 MHz system wherein the PRACH occupies more than 80% of the system bandwidth).

Regarding claim 12, Ye disclsoes the terminal according to claim 9, wherein the processor uses, based on the configuration information, a value 139 or 839, as a sequence length of a random access preamble on a carrier for which the sensing is not employed ([0023] disclosing “ In one example, the physical random access channel (PRACH) can be used for scheduling requests (SR), uplink (UL) synchronization and power control for an initial UL transmission in legacy LTE systems”; [0035] disclosing “”The total duration of 2n with n e { 1 , 2, ... ,7 } symbols can be the same as the total duration of 2n symbols in legacy LTE systems.” [0039] disclosing “the sequence length of PRACH format 4 in legacy LTE systems is 139.”).

Regarding claim 13, Ye discloses a radio communication method for a terminal, comprising: 
using, based on configuration information for a physical random access channel (PRACH), a value greater than 139 and less than 839, as a sequence length of a random access preamble ([0039] disclosing preamble sequences are used that can be repeated or truncated to fit into the number of resources that are allocated for the PRACH transmission, or a new set of sequences with desirable lengths can be designed; [0065] a sequence of length 283 is a new sequences of desirable length) on a carrier for which sensing is employed ([0019] disclosing “ Therefore, listen-before-talk (LBT) in the unlicensed spectrum is a mandatory feature in the Release 13 LAA system, which can enable fair coexistence with the incumbent system. LBT is a procedure in which radio transmitters first sense the medium, and transmit only if the medium is sensed to be idle.”), and 
transmitting the random access preamble [0024] disclosing PRACH transmitted in the uplink (UL).

Regarding claim 14, Ye discloses a base station comprising: 
a processor that indicates to use, based on configuration information for a physical random access channel (PRACH), a value greater than 139 and less than 839, as a sequence length of a random access preamble on a carrier for which sensing is employed ([0076] disclosing “one or more processors and memory configured to: decode, at the eNodeB, a PRACH waveform received’; [0039] disclosing preamble sequences are used that can be repeated or truncated to fit into the number of resources that are allocated for the PRACH transmission, or a new set of sequences with desirable lengths can be designed; [0065] a sequence of length 283 is a new sequences of desirable length) on a carrier for which sensing is employed ([0019] disclosing “ Therefore, listen-before-talk (LBT) in the unlicensed spectrum is a mandatory feature in the Release 13 LAA system, which can enable fair coexistence with the incumbent system. LBT is a procedure in which radio transmitters first sense the medium, and transmit only if the medium is sensed to be idle.”); and 
a receiver that receives the random access preamble ([0076] disclosing “at the eNodeB, a PRACH waveform received”).

Regarding claim 15, the claims is directed towards a system comprising the terminal as in claim 9 and the base station as in claim 14; therefore, claim 15 is rejected on the grounds presented above for claims 9 and 14.

Regarding claim 17, Ye discloses the terminal according to claim 11, wherein the processor uses. based on the configuration information, a value 139 or 839, as a sequence length of a random access preamble on a carrier for which the sensing is not employed ([0023] disclosing “ In one example, the physical random access channel (PRACH) can be used for scheduling requests (SR), uplink (UL) synchronization and power control for an initial UL transmission in legacy LTE systems”; [0035] disclosing “”The total duration of 2n with n e { 1 , 2, ... ,7 } symbols can be the same as the total duration of 2n symbols in legacy LTE systems.” [0039] disclosing “the sequence length of PRACH format 4 in legacy LTE systems is 139.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO 2017/196387 A1) in view of Axnäs et al. (US 2020/0092871 A1).

Regarding claim 10, Ye discloses the terminal according to claim 9 but does not disclose the following; however, Axnäs discloses wherein a subcarrier spacing for the random access preamble is 30 kHz or higher ([0246] disclosing NR PRACH with subcarrier spacing of 30 kHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a subcarrier spacing of 30 kHz for a PRACH as taught by Axnäs because such subcarrier spacings are robust against frequency errors in high speed scenarios ([0206]).

Regarding claim 16, Ye discloses the terminal according to claim 10. vherein the processor uses. based on the configuration information, a value 139 or 839, as a sequence length of a random access preamble on a carrier for which the sensing is not employed ([0023] disclosing “ In one example, the physical random access channel (PRACH) can be used for scheduling requests (SR), uplink (UL) synchronization and power control for an initial UL transmission in legacy LTE systems”; [0035] disclosing “”The total duration of 2n with n e { 1 , 2, ... ,7 } symbols can be the same as the total duration of 2n symbols in legacy LTE systems.” [0039] disclosing “the sequence length of PRACH format 4 in legacy LTE systems is 139.”).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461